 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       TAPATIO FOODS, LLC,                            No. 1:19-cv-00335-DAD-SKO

12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND GRANTING
14       SULAIMAN WALEED RODRIGUEZ,                     MOTION FOR DEFAULT JUDGMENT AND
                                                        PERMANENT INJUNCTION
15                       Defendant.
                                                        (Doc. Nos. 16, 24)
16

17           On April 3, 2019, plaintiff Tapatio Foods LLC (“plaintiff”) filed a first amended

18   complaint (“FAC”), alleging claims for trademark infringement, trademark dilution, and unfair

19   competition under the Lanham Act, 15 U.S.C. §§ 1114, 1125, as well as a claim for unfair

20   competition under California law against defendant Sulaiman Waleed Rodriguez (“defendant”).1

21   (Doc. No. 5.) The FAC seeks a permanent injunction, restraining defendant from engaging in any

22   further trademark infringement, unfair competition, or dilution. (Id. at 11.)

23           On April 15, 2019, defendant was served with the FAC. (Doc. No. 10.) On June 21,

24   2019, after defendant failed to respond to the FAC, plaintiff requested entry of default against

25   defendant, and on June 24, 2019, the Clerk of the Court entered default. (Doc. Nos. 11, 12.) On

26   August 6, 2019, plaintiff filed a motion for default judgment and a permanent injunction against

27
     1
       The FAC initially named other defendants as well, but those defendants were voluntarily
28   dismissed by plaintiff. (See Doc. Nos. 13, 14, 15, 17.)
                                                       1
 1   defendant. (Doc. No. 16.) This matter was referred to a United States Magistrate Judge pursuant

 2   to 28 U.S.C. § 636 and Local Rule 302.

 3             On November 20, 2019, the assigned magistrate judge issued findings and

 4   recommendations, recommending that plaintiff’s motion for default judgment and a permanent

 5   injunction be granted. (Doc. No. 24.) Plaintiff served a copy of the findings and

 6   recommendations on defendant on November 20, 2019. (See Doc. No. 25.) The findings and

 7   recommendations provided that any party could file objections thereto within twenty-one (21)

 8   days. To date, no objections have been filed and the time for doing so has since expired.

 9             In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

10   de novo review of the case. Having carefully reviewed the entire file, the court finds that the

11   findings and recommendations are supported by the record and proper analysis.

12             Accordingly, it is hereby ordered that that:

13             1.      The November 20, 2019 findings and recommendations (Doc. No. 24) are adopted

14                     in full;

15             2.      Plaintiff’s motion for default judgment and a permanent injunction (Doc. No. 16)

16                     is granted;

17             3.      Defendant is permanently enjoined as follows. Defendant and all those acting in

18                     concert or privity with defendant who receive actual notice of this order by

19                     personal service or otherwise shall:

20                     a.         Permanently cease using and refrain from adopting for any product or
21                                service, or in any marketing material:

22                                 i.    any trademarks containing the words TAPATIO;

23                                ii.    any marks confusingly similar to the TAPATIO MARKS;2

24                            iii.       the TIOWAXY Mark;

25                                iv.    the TIOWAXY and Design Mark;

26   /////
27

28   2
         United States Trademark Registration Nos. 1,228,964; 4,997,043; 3,837,981; and 4,545,088.
                                                             2
 1                       v.      any trademarks that bear an image of a Charro (meaning a

 2                               traditional horseman from Mexico); and

 3                       vi.     any marks featuring text in an arching red font;

 4              b.       Recall and destroy any of its marketing material, letterhead, business cards,

 5                       signs, banners, clothing, or other media whether physical or digital, bearing

 6                       the trademarks identified in ¶ 3a above;

 7              c.       Change any username, under its control, for all social media and email

 8                       accounts to one that does not contain the phrase “TAPATIO” or any marks

 9                       confusingly similar to TAPATIO;

10              d.       Be restrained and enjoined from telling any customer, vendor, distributor

11                       or other person or business that they are in any way related to or affiliated

12                       with plaintiff;

13              e.       The court shall retain jurisdiction to enforce this permanent injunction;

14        4.    The Clerk of the Court is directed to enter judgment in plaintiff’s favor and close

15              this case; and

16        5.    Plaintiff is directed to mail a copy of this order to defendant at his last known

17              address.

18   IT IS SO ORDERED.
19
       Dated:   February 13, 2020
20                                                   UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                     3
